 In the Matter of THE DETROITFREE PRESSandNEWSPAPER GUILD OFDETROIT, LOCAL -22 OF THEAMERICAN NEWSPAPER GUILDCase No. R-1559.-Decided October 25,1939Newspaper PublishingIndustry-Investigation of Representatives:controversyconcerning representation of employees:refusal by employerto recognize peti-tioning organization as exclusive representative in a unit which it claims appro-priate unlesscertifiedby theBoard-Unit Appropriate for CollectiveBargaining:all employees in the editorial,advertising,business office and inside circulationand all other employees who are not members ofor within the jurisdiction ofunions with established bargaining records, excluding those major executiveswhose capacities are administrative;stipulation asto-Representatives:proofof choice;company conceded Union's claim ofmajority-Certificationof Repre-sentatives:uponproof of majorityrepresentation.Mr. Earl R. Cross,for the Board.Brownson, MurraycP3Marco,byMr. Kenneth Murrayand-Mr. PaulMarco,of Detroit, Mich., for the Company.Isserman, Isserman d Kapelsohn, by Mr. A. J: Isserman,of Newark,N. J., for the Guild.Mr. Morris Lipsky,of Detroit, Mich., for the Drivers.Mr. Stanley J. Dorz,of Detroit, Mich., for the Stereotypers.Mr. Earl Melton,of Detroit, Mich., for the I. A. M.Mr. Frank A. Kolb,of Detroit, Mich., for the Typographers.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 25, 1939, Newspaper Guild of Detroit, Local 22 of TheAmerican Newspaper Guild, herein called the Guild, filed with theRegional Director for the Seventh Region (Detroit, Michigan) anamended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The Detroit FreePress, Detroit, Michigan, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, herein16 N. L. R. B., No. 45.461 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Act.On September 18, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On September 27, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company,upon theGuild, upon Detroit Typographical Union No. 18, herein called theTypographers,upon International Brotherhood of Electrical Workers,Local 58, upon Building Service Employees International Union, uponDetroit Web Pressman's Union No.13, upon Detroit Photo EngraversUnion No. 10,upon International Association of Machinists,Local 82,herein called the I.A. M., upon Detroit Mailers Union No. 40, uponDetroit Paper Handlers and Plate Handlers Union No. 10, uponNewspaper Drivers and Handlers Union No. 372,herein called theDrivers, and upon Detroit Sterotypers Union No. 9, herein called theStereotypers,all labor organizationsclaiming torepresent employeesdirectly affected by the investigation.Pursuant to the notice,a hear-ing was held on October 12 and 13, 1939, at Detroit, Michigan,beforeMapes Davidson,the Trial Examiner duly designated by the Board.The Board, the Company, the Guild, the Drivers, the Stereotypers, theI.A. M., and the Typographers were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner,made several rulings on motions.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Detroit Free Press, a Michigan corporation having its officeinDetroit,Michigan,is the publisher of a daily and Sunday news-paper of the same name.The Company maintains offices in New YorkCity, Chicago, San Francisco, Los Angeles, Washington, Paris, andLondon.All the newsprint used by the Company in its publication is shippedto it from without the State of Michigan.The newsprint is valuedat approximately$1,281,000 per year.The Company uses news, fea-tures, andphotographicservices which collect their material in all THE DETROIT FREE PRESS463parts of the country and transmit it to the Company in Detroit,Michigan.For the purposes of this proceeding, the Company con-cedes the jurisdiction of the Board.II.THE ORGANIZATIONS INVOLVEDNewspaper Guild of Detroit, Local 22 of The American NewspaperGuild, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership all employees in the edi-torial, advertising, business office, and inside-circulation departments,excluding major executives whose capacity is administrative.In addition to the union listed above, the following labor organiza-tions,whose interests are not disputed, are involved : NewspaperDrivers and Handlers Local 372, International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers; Detroit Stereotypers Union;International Association of Machinists, Local 82; and Detroit Typo-graphical Union No. 18.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of the petition herein, the Guild requested theCompany to bargain with it as the representative of the majority ofthe Company's employees in the unit which the Guild claims to beappropriate.The Company refused to bargain with the Guild priorto certification by the Board that it had been designated by a majorityof the Company's employees in an appropriate unit.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Guild and the Company agreed at the hearing, by stipulation,that all employees in the editorial department, advertising depart-ment, business office, and inside-circulation department, and all otheremployees who are not members of or within the jurisdiction ofunions with established bargaining records, excluding those major 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecutives whose capacities are administrative, constitute an appro-priate unit.All the unions, other than the Guild, appearing at the hearing dis-claimed all interest in the proceedings when it was disclosed that theGuild was not claiming to represent any employees eligible to mem-bership in any other labor organization.We see no reason to deviatefrom the desires of the Guild and the Company.We find that all employees in the editorial department, advertisingdepartment, business office, and inside-circulation department, and allother employees who are not members of or within the jurisdiction ofunions with established bargaining records, excluding those majorexecutives whose capacities are administrative, constitute a unit ap-propriate for the purpose of collective bargaining and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act."VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Guild claimed to represent a majority of theemployees in the appropriate unit.Counsel for the Company con-ceded on behalf of the Company that the Guild represented a ma-jority of the employees within the appropriate unit.We find that the Guild has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all employees in such unit for the pur-poses of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Detroit Free Press, Detroit, Michigan,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All employees in the editorial department, advertising depart-ment, business office, and inside-circulation department, and all otheremployees who are not members of or within the jurisdiction ofunions with established bargaining records, excluding those majorexecutives whose capacities are administrative, constitute a unit appro-i All employees listed on Board Exhibit 5-A, with the exclusion of those set forth onJoint Exhibit 1, constitute the appropriate unit. THE DETROIT FREE PRESS465priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.Newspaper Guild of Detroit, Local 22 of The American News-paper Guild, is the exclusive representative of all the employeesdesignated in paragraph 2 above, for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor-Rela-tions At, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Newspaper Guild of Detroit, Local 22of The American Newspaper Guild, has been designated and selectedby a majority of all employees in the editorial department, advertis-ing department, business office, and inside-circulation department, andall other employees who are not members of or within the jurisdictionof unions with established bargaining records, excluding those majorexecutives whose capacities are administrative, of The Detroit FreePress, Detroit, Michigan, as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Newspaper Guild of Detroit, Local 22 of The Amer-icanNewspaper Guild, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.